Case 20-10343-LSS Doc 3218 Filed 05/06/21 Page1of2
May 3, 2021

Judge Hon Laurie Selber Silverstein FE | | E D
BSA Bankruptcy Case

824 Market Street MTT MAY -6 AM 9: 44
Wilmington DE 19801

Tey couURT
Dear Your Honor, Ue BRAM? oF ae AWARE

| wanted to reach out to you, as others have to give you my perspective as far as the Boy Scouts Bankruptcy
case is concerned.

The last year has been the hardest it has been in my entire life. Having to relive these memories again have
been extremely difficult especially since the feelings of guilt and shame still affects me even to this day.

| was molested by an assistant scout leader numerous times between the ages of 10 and 12. After over a year
and numerous occurrences, my mother was able to detect something wrong and got me to admit to what was
happening. The shame of going to the priest at First Baptist Church in Southington CT alongside my mother is
something | think about every day of my life.

| stayed in scouts even after my abuse had been reported. Things were different back then. The fact that the
Boy Scouts management knew of the abuse and did nothing still upsets me. After researching my sexual
abuser | have learned that other victims had reported his abuse, and he was eventuaily arrested and
incarcerated for his actions.. But, why wasn’t my mother and | informed after the fact when they knew that
other victims were out there. As a result, my life turned for the worst. | didn’t go to college like | most likely
would have, instead | got addicted to Crystal Meth and started down the road of sexual addiction and partying
in NYC. | ended up with terminal AIDS at the age of 29 when | had PCP pneumonia and almost died with 4 t
cells. The dr said | most likely got infected when i was 18 since it takes 10 years to develop full blown aids.. If
that wasn't bad enough, a couple years later my drug addiction turned into drug dealing and | got arrested and
went to federal prison for 60 months for intent to distribute. Because of the amounts | was arrested with, |
could have easily got life in federal prison if it wasn’t for my cooperation with the United States drug task force.
Believe it or not, Prison was the best thing that could have happened and as a result | have remained clean
from all drugs since | was arrested in 2004. Thank god for giving me the strength to overcome my drug
addiction though my sexual addiction still remains a struggle, | will never be able to have a meaningful, loving
relationship and that is something | blame on my repeated sexual abuse.

So in closing, please understand that the intent of my letter was to inform you of the devastating effects
participating in the Boy Scouts of America has had on my life in general. For all of the positive attributes !
obtained by being in the scouts, which are numerous.. The negative effects that occurred as a direct result of
the abuse has remained a part of me. There is not a day that goes by that | am not forced to think about or
relive these memories. | hope others like me will finaily get justice for what should have happened decades
ago.

Thank you for your service. God bless victims and survivors everywhere.

  

Cla

 
Case 20-10343-LSS Doc 3218 Filed 05/06/21 Page 2 of 2

eg Ea helt deeg ty hed PEM cate fee tatateed fete elit : EBPaoE— Foes F

phy NOSSN SQ. WRAP LEON
my cag a ‘A Sees SAPO Weg,
"2 SS=2D (ROWS WLS], TSS

MEIN YL, SBAVESS ONOSAN PORWR SSEST

¥SN / dBAauOs

gay

1 TinNd TZOZ. AVE.

&. O90 1D: GYOsLUVH

   

 
